                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

SMARTBANK, a Tennessee banking       )
Corporation, successor by merger to  )
Capstone Bank,                       )
     Plaintiff,                      )
                                     )
v.                                   )               CIVIL ACTION NO. 1:18-00246-KD-N
                                     )
THE PUBLIC PARK AND RECREATION )
BOARD OF WASHINGTON COUNTY, an )
Alabama non-profit corporation also  )
known as Washington County Parks and )
Recreation Board, et al.,            )
     Defendants.                     )

                                           ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 42) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated October 24, 2018, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the motion to abstain and dismiss (Doc. 27) filed by

Defendant the Public Park and Recreation Board of Washington County, a/k/a Washington

County Parks and Recreation Board is DENIED as to Count 3 of the complaint and is otherwise

GRANTED, such that Counts 1 and 2 are DISMISSED without prejudice.

       DONE and ORDERED this the 19th day of November 2018.



                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
